Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Drawings
The drawings filed on 28 June 2021 are accepted by the examiner.

Specification
The specification filed on 28 June 2021 and 07 September 2021 is/are accepted by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 47-60 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-10 of U.S. Patent No. 11,060,924 B2 (Nemet).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 47-60 of the current application are similar to the Claim(s) 1-10 of U.S. Patent No. 11,060,924 B2 (Nemet) because the Claims of the Patent generally cover the same inventive concept as the instant Claims, including an activatable quality label operative to provide a readable indication of exceedance of a temperature threshold, a readable indicator located on said quality label and operative, an actuator element operative to activate said quality label and indicia at least partially formed thereon by thermochromic ink, said thermochromic ink having a first visual appearance at temperatures less than or equal to an activation temperature and a second visual appearance at temperatures above said activation temperature, such that a visual appearance of said indicia is indicative of whether said quality label is at a temperature less than or equal to said activation temperature and hence may be activated.

Claim(s) 47 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 7 of U.S. Patent No. 11,449,724 B2 (Nemet et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 47 of the current application are similar to the Claim(s) 7 of U.S. Patent No. 11,449,724 B2 (Nemet et al.) because the Claims of the Patent generally cover the same inventive concept as the instant Claims, including an operative to provide a readable indication of exceedance of a threshold, a readable indicator, an actuator element operative to activate and indicia at least partially formed thereon.

Claim(s) 47 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 4-5 of U.S. Patent No. 11,238,323 B2 (Nemet et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 47 of the current application are similar to the Claim(s) 4-5 of U.S. Patent No. 11,238,323 B2 (Nemet et al.) because the Claims of the Patent generally cover the same inventive concept as the instant Claims, including an operative to provide a readable indication of exceedance of a threshold, a readable indicator, an actuator element operative to activate and indicia at least partially formed thereon.

Claim(s) 47 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1 of U.S. Patent No. 10,776,752 B2 (Nemet et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 47 of the current application are similar to the Claim(s) 1 of U.S. Patent No. 10,776,752 B2 (Nemet et al.) because the Claims of the Patent generally cover the same inventive concept as the instant Claims, including an operative to provide a readable indication of exceedance of a threshold, a readable indicator, an actuator element operative to activate and indicia at least partially formed thereon.

Claim(s) 47 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 3 of U.S. Patent No. 10,303,992 B2 (Nemet et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 47 of the current application are similar to the Claim(s) 3 of U.S. Patent No. 10,303,992 B2 (Nemet et al.) because the Claims of the Patent generally cover the same inventive concept as the instant Claims, including an operative to provide a readable indication of exceedance of a threshold, a readable indicator, an actuator element operative to activate and indicia at least partially formed thereon.

Claim(s) 47 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1, 3 and 6 of U.S. Patent No. 9,558,439 B2 (Nemet et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 47 of the current application are similar to the Claim(s) 1, 3 and 6 of U.S. Patent No. 9,558,439 B2 (Nemet et al.) because the Claims of the Patent generally cover the same inventive concept as the instant Claims, including an operative to provide a readable indication of exceedance of a threshold, a readable indicator, an actuator element operative to activate and indicia at least partially formed thereon.

Claim(s) 47 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1 of U.S. Patent No. 9,373,100 B2 (Nemet et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 47 of the current application are similar to the Claim(s) 1 of U.S. Patent No. 9,373,100 B2 (Nemet et al.) because the Claims of the Patent generally cover the same inventive concept as the instant Claims, including an operative to provide a readable indication of exceedance of a threshold, a readable indicator, an actuator element operative to activate and indicia at least partially formed thereon.

Claim(s) 47 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1 of U.S. Patent No. 8,950,664 B2 (Nemet et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claim(s) 47 of the current application are similar to the Claim(s) 1 of U.S. Patent No. 8,950,664 B2 (Nemet et al.) because the Claims of the Patent generally cover the same inventive concept as the instant Claims, including an operative to provide a readable indication of exceedance of a threshold, a readable indicator, an actuator element operative to activate and indicia at least partially formed thereon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
13 December 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2855